PER CURIAM.
Plaintiffs have appealed an order dismissing their complaint and cause in a negligence action. Appellees urge on their motion to dismiss the appeal that the order is non-appealable under Shotkin v. Deehl, Fla.App.1963, 148 So.2d 538; Baker v. Colley, Fla.App.1958, 104 So.2d 473; Rule 3.2 (b) Florida Appellate Rules, 31 F.S.A. This contention is without merit. The trial court not only dismissed the complaint but also dismissed the cause, and therefore the order is final and appealable. See Izquierdo v. Miramar Motors, Inc., Fla.App.1963, 155 So.2d 420 and cases therein cited. Appel-lees’ motions to dismiss and quash the appeal are denied.
SMITPI, C. J., and SHANNON and WHITE, JJ, concur.